DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/09/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 7 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " the cylindrical portions" in line 25. Note, portions are plural.												Claim 7 recites the limitation "the connecting member" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "another of the cylindrical portion" in line 25-26. However from the claim language it is not clear what is another cylindrical portion. Examiner respectfully suggests to change “wherein the workpiece comprises the cylindrical portion is integrally attached to a connecting member through the lead-out portion” (line 22-23) to --wherein the workpiece comprises a plurality of cylindrical portions integrally attached to a connecting member through the lead-out portion--, the same as presented in canceled claim 5.
Claim 13 recites the limitation "wherein a turn forming direction of at least one or more of the cylindrical portions is different from a turn forming direction of the other cylindrical portion" in line 17. However from the claim language it is not clear what is the other cylindrical portion. Examiner respectfully suggests to include the claim language of old claim 8 into claim 13.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 7 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by PUY ROBERT P DE, US 3,466,743.
Regarding claim 7, PUY ROBERT P DE discloses; a method for producing a coil (Fig. 2-3 and Col. 1; Ln.13; quasi-helical coil) for an electric apparatus, comprising: 		cutting spirally (Fig. 1C-1D; blank 1 cut for quasi-helical turns) a block-shaped workpiece (Fig. 1A-1B; tubular blank 1) formed with a cylindrical portion corresponding to the coil in a circumferential direction of the cylindrical portion, wherein the spiral coil is formed by turning a cutting means (Fig. 1C-1D; saw blade 4a cut from both side) while moving it from a part corresponding to one end side to a part corresponding to another end side of the coil relatively to the workpiece along a machining line (Fig. 1C-1D; parallel rectilinear cuts 4 transverse to the longitudinal axis of the blank) set spirally in a circumferential direction of the cylindrical portion; 					wherein the workpiece comprises the connecting member (Fig. 1B-1D and Col. 3; Ln.4-5; each aperture 2 is intercepted by two different cuts that define intersecting planes) formed with recessed parts through which the cutting means can pass (Fig. 1C-1D; saw blade 4a pass through aperture 2).

Response to Arguments
Applicant’s arguments with respect to claim 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Regarding applicant’s argument that Claim 7 has been amended to include the recitations of independent claim 1 only. While, amended claim 7 is broader than the subject matter that the Examiner has indicated as being allowable, Applicant believes that claim 7 is still patentable due to the feature "the workpiece comprises the connecting member formed with recessed parts through which the cutting means can pass." However applicant’s amendment necessitated a new ground of 102 rejection with new reference has been applied, please see the rejection above.

Allowable Subject Matter
Claims 1 and 13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AZM PARVEZ whose telephone number is (571)270-1391. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AZM A PARVEZ/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729